Citation Nr: 0918104	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for peripheral neuropathy of the right upper 
extremity.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for peripheral neuropathy of the left upper 
extremity.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for peripheral neuropathy of the right lower 
extremity.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, a notice compliant letter addressing the requirements 
in Dingess was not sent to the Veteran.  Upon remand, a 
letter should be sent to the Veteran in compliance with 
Dingess.

The Veteran was granted a 10 percent evaluation bilaterally 
for his upper and lower extremities for peripheral neuropathy 
in November 2005.  He was last afforded a VA examination in 
September 2005.

A VA outpatient treatment note from May 2006 indicated that 
the Veteran complained of cold feelings and burning pain in 
his feet and fingertips.  In a statement to the Board from 
the Veteran's representative in April 2009, the Veteran 
asserted that his condition has worsened since his last 
examination and should therefore be afforded a new VA 
examination for his bilateral upper and lower extremity 
peripheral neuropathy.

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In 
light of the above evidence and assertions, the Board finds 
that a contemporaneous VA examination should be obtained for 
the Veteran's service connected peripheral neuropathy of the 
upper and lower extremities, bilaterally.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran fully compliant notice 
as addressed in Dingess.  Specifically, 
inform the Veteran as to how VA assigns 
disability ratings and effective dates.

2.	Schedule the Veteran for an appropriate 
examination to determine the nature and 
current level of severity of the 
Veteran's service-connected peripheral 
neuropathy of the upper and lower 
extremities, bilaterally.  The claims 
file must be made available to the 
examiner for review.  The examiner 
should review the claims folder in 
conjunction with this request, and the 
examination report should indicate that 
such review has occurred.

The examiner is requested to identify 
all symptoms and manifestations of the 
Veteran's service connected bilateral 
upper and lower extremity peripheral 
neuropathy that have contributed to the 
Veteran's overall psychological, 
social, and occupational functioning.

3.	Then, readjudicate the issue on appeal.  
If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




